This is a companion case to that of R. L. Gallaway v. George H. Sheppard et al., 89 S.W.2d 417, this day decided. This suit was by the same appellant against S. H. Terrell, comptroller, predecessor in office to George H. Sheppard, and the sureties on his official bond. The same issues are involved, and the same contentions are made in both suits. What we have said in the suit against Sheppard, comptroller, applies with equal force to this case, and is determinative of the issues presented herein. Based upon our holdings in that case, judgment of the trial court in the instant case is likewise affirmed.
Affirmed.